Title: Note on an Extract from a Purported Letter by Franklin, 24 December 1774
From: 
To: 


Verner Crane reprinted an extract, published in the Boston Gazette of March 20, 1775, of a letter from London dated December 24, 1774. He conjectured that it might have been taken from one of Franklin’s letters to Cushing that are now lost. We are convinced that the writer was Arthur Lee and the recipient Samuel Adams. The extract, which deals with the impact in England of the news from the Continental Congress, was one of five that appeared in the same issue of the Gazette. Adams wrote to a friend the next day and enclosed such extracts; he had sent them to the press, he explained, and they were taken from letters, one dated December 24, “from our mutual Friends in London.” Franklin was not a friend or correspondent of his; Lee was. The tone of the extract, furthermore, is almost euphoric: the administration is confounded by the news from Philadelphia and divided within itself; individual ministers begin to disavow the whole policy of coercion, and America by standing firm will obtain full redress. Franklin in his most optimistic moments, as far as we know, was never so unguarded.
